United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2944
                                   ___________

Joseph Mousel,                      *
                                    *
             Appellant,             *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Richard L. Welch; Jonathan McHaney; * District of Minnesota.
Dennis Leff; John Doe; Lyle A.      *
Bakken; Corby Bakken; Progress      * [UNPUBLISHED]
Valley Masonry, Inc.,               *
                                    *
             Appellees.             *
                               ___________

                          Submitted: December 7, 1998
                              Filed: December 18, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Joseph Mousel appeals from the district court’s1 adverse grant of summary
judgment in his action against defendant law enforcement officers and landlords
arising from his 1991 eviction from property he rented. Having carefully reviewed the
record,


      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.
we affirm the judgment of the district court for the reasons set forth in its memorandum
and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-